 



Exhibit 10.3
TRANSITION SERVICES AGREEMENT
between
Springs Global US, Inc.
and
Crown Crafts Infant Products, Inc.
Dated as of November 5, 2007

 



--------------------------------------------------------------------------------



 



     This Transition Services Agreement (this “Agreement”) is made and entered
into as of November 5, 2007 (the “Effective Time”), by and between Springs
Global US, Inc., a Delaware corporation (“Springs Global”), and Crown Crafts
Infant Products, Inc., a Delaware corporation (“Crown Crafts”).
WITNESSETH:
          WHEREAS, Springs Global and Crown Crafts have entered into an Asset
Purchase Agreement dated as of the date hereof (the “Asset Purchase Agreement”)
pursuant to which Springs Global has agreed to sell, and Crown Crafts has agreed
to buy, certain of the assets of Springs Global’s baby product line;
          WHEREAS, in connection with the transactions contemplated by the Asset
Purchase Agreement, Crown Crafts desires that Springs Global provide, or cause
to be provided, to Crown Crafts, and Springs Global is willing to provide, or
cause to be provided, to Crown Crafts, certain transition services as set forth
herein during the periods set forth herein; and
          WHEREAS, capitalized terms used and not defined in this Agreement
shall have the meanings ascribed to them in the Asset Purchase Agreement.
          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and agreements contained in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:
TERMS AND CONDITIONS
          1. Agreement to Provide Services.
          1.1 Agreement. Upon the terms and subject to the conditions contained
herein and in the Schedules attached hereto, (a) Springs Global hereby agrees to
provide, or cause to be provided, to Crown Crafts the Transition Services (as
defined herein), and (b) Crown Crafts agrees to pay Springs Global the Service
Costs (as defined herein) for such Transition Services.
          1.2 Transition Services. In this Agreement, the term “Transition
Services” shall mean and refer to the services relating to the operation of
Crown Crafts’ business set forth on Schedule A; each particular such service
shall be referred to herein as a “Transition Service.”
          1.3 Transition Period. Springs Global shall provide the Transition
Services to Crown Crafts during the periods (each, a “Transition Period”) that
shall commence at the Effective Time and shall, with respect to each Transition
Service, continue for the period ending on the date that is six (6) months after
the Effective Time or such shorter period, if any, set forth on Schedule A,
unless earlier terminated in accordance with Section 1.4.

-1-



--------------------------------------------------------------------------------



 



          1.4 Phase Out or Termination of Transition Services. Crown Crafts
shall have the unconditional right, in its sole and absolute discretion, to
direct that any or all of the Transition Services provided to it be terminated
effective on a date established by Crown Crafts (“Early Termination”) that is
prior to the applicable termination date for such Transition Service. Such Early
Termination will be effective no earlier than fifteen (15) days after written
notice of the Early Termination is received by Springs Global, unless Springs
Global consents in writing to a shorter period. Any such Early Termination shall
be final, and the amounts payable by Crown Crafts hereunder shall not be changed
in any respect by any such Early Termination. Crown Crafts may at any time
request that the level of any specific item of the Transition Services be
reduced or phased out, subject to mutual written agreement of the parties at any
time. If Crown Crafts fails to pay any Service Costs or Reimbursable Expenses
(as defined herein) as and when due hereunder (subject to the provisions of
Sections 2.2 and 2.3 hereof) or breaches any other material provision of this
Agreement, then Springs Global may terminate this Agreement by giving written
notice of termination to Crown Crafts; provided, that Springs Global will not
terminate this Agreement without first giving Crown Crafts ten (10) business
days following such notice to cure such failure or breach.
          2. Payment for Transition Services.
          2.1 Service Costs and Reimbursable Expenses. In consideration for
Springs Global’s provision of the Transition Services, (i) Crown Crafts will
reimburse Springs Global (a) for Springs Global’s service costs determined in
accordance with Schedule A (the “Service Costs”) and (b) for Springs Global’s
actual documented out-of-pocket expenses not otherwise set forth on Schedule A
but nevertheless actually and reasonably incurred by Springs Global in
connection with providing, or in order to provide or cause to be provided, the
Transition Services (the “Reimbursable Expenses”); provided that no Reimbursable
Expenses exceeding $5,000 in the aggregate shall be incurred without the prior
written consent of Crown Crafts.
          2.2 Reimbursement of Service Costs and Expenses. Springs Global shall
invoice Crown Crafts for Service Costs and Reimbursable Expenses promptly after
the end of each fiscal month during each Transition Period. Such invoices shall
set forth in reasonable detail the Transition Services provided during such
month and the Service Costs and Reimbursable Expenses payable by Crown Crafts
therefor. Subject to Section 2.3, each invoice shall be paid by wire transfer
not later than thirty (30) calendar days following receipt by Crown Crafts
thereof in accordance with the written instructions provided by Springs Global
to Crown Crafts; provided, that no such payment by Crown Crafts shall be deemed
to be a waiver of its rights under Section 2.3. This Section 2.2 and Section 2.3
below shall survive any termination of this Agreement with respect to Transition
Services performed pursuant to this Agreement for which Springs Global has not
yet been paid by Crown Crafts.
          2.3 Audits; Objections. Crown Crafts (and its accountants) shall have
the right, upon reasonable written notice and at its expense, to review the
applicable books and records of Springs Global with respect to Springs Global’s
obligations under this Agreement and to confer with employees of Springs Global
to review the accuracy of any of the invoices provided to Crown Crafts (in each
case during business hours and without unreasonably disrupting Springs Global’s
normal operations). In the event that Crown Crafts disputes any such invoice or
the amount of any such remittances, Crown Crafts shall pay all undisputed

-2-



--------------------------------------------------------------------------------



 



charges on such invoice and shall notify Springs Global in writing of its
objections. Crown Crafts and Springs Global shall negotiate in good faith to
attempt to resolve such dispute. In the event the parties are unable to resolve
such dispute, the parties will seek to resolve such dispute in accordance with
Section 7.11 of this Agreement.
          3. Service Standards. Springs Global shall perform or cause to be
performed the Transition Services with the same degree of care, skill, diligence
and compliance with applicable law and in substantially the same manner as
performed immediately prior to the Effective Time.
          4. Force Majeure. No party shall be liable for any failure of
performance attributable to acts, events or causes (including, but not limited
to, war, riot, rebellion, civil disturbances, power failures, failure of
telephone lines and equipment, flood, storm, fire and earthquake or other acts
of God or conditions or events of nature, or any law, order, proclamation,
regulation, ordinance, demand or requirement of any governmental authority)
beyond its control that prevent in whole or in part performance by such party
hereunder. In the event of any such force majeure event, Springs Global will
take commercially reasonable steps to mitigate the adverse effect of such force
majeure event. Subject to the foregoing, the affected provisions and/or other
requirements of this Agreement shall be suspended during the period of such
disability and Springs Global shall have no liability to Crown Crafts or any
other party in connection therewith other than by reason of breach or
nonfulfillment of its covenants in this Section 4. To the extent Springs Global
is unable to provide services during any period of force majeure, Crown Crafts
shall not be liable for any Service Costs or Reimburseable Expenses during such
period of force majeure. Springs Global shall use commercially reasonable
efforts to remove such disability as soon as and to the extent reasonably
possible and to assist Crown Crafts in finding third parties to provide affected
Transition Services at rates no less favorable to Crown Crafts than those
applicable hereunder during the period of such disability. Unless otherwise
agreed in writing by Crown Crafts, the Transition Period relating to each
Transition Service affected by such disability, other than Transition Services
related to information technology, shall be deemed to be extended by a period of
time equal to the period of such disability.
          5. Access to Employees.
          (a) At Crown Crafts’ request, Springs Global shall use reasonable
efforts to provide Crown Crafts with reasonable access to the employees
providing the applicable Transition Services hereunder.
          (b) Crown Crafts agrees that during the term of this Agreement and for
a period of twelve (12) months following the termination of this Agreement Crown
Crafts shall, and shall cause its subsidiaries and Affiliates (as defined
herein) to, not employ, solicit, tamper with, or divert (or attempt to employ,
solicit, tamper with, or divert) away from Springs Global or its Affiliates any
of Springs Global’s or its Affiliates’ employees (other than employees solely
associated with the baby product line) for the purpose of engaging or employing
them.
          6. Indemnification.

-3-



--------------------------------------------------------------------------------



 



          (a) Springs Global shall indemnify, defend, save and hold harmless
Crown Crafts, its Affiliates, their officers, directors, employees, agents and
representatives from and against any and all losses, liabilities, claims,
damages, actions, fines, penalties, expenses or costs (including court costs and
reasonable attorneys’ fees) (“Losses”) suffered or incurred by any such Person
arising from or in connection with Springs Global’s nonfulfillment of or failure
to comply with any covenant, agreement or obligation of Springs Global
hereunder, except to the extent resulting from Crown Crafts’ or any of its
Affiliates’ acts or omissions.
          (b) Crown Crafts shall indemnify, defend and hold harmless Springs
Global, its Affiliates, their officers, directors, employees, agents and
representatives from and against any and all Losses suffered or incurred by any
such Person arising from or in connection with Crown Crafts’ nonfulfillment of
or failure to comply with any covenant, agreement or obligation of Crown Crafts
hereunder, except to the extent resulting from Springs Global’s or any of its
Affiliates’ acts or omissions.
          (c) Notwithstanding any other provision of this Agreement, no party
shall be liable for lost profit, lost revenue or any other form of indirect,
incidental, special, consequential or punitive damages, even if that party has
been informed of the possibility of such damages.
          7. General Provisions.
          7.1 Definitions. For the purposes of this Agreement and the Schedules
and Exhibits hereto:
          “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
such Person. Control of any Person shall consist of the power to direct the
management and policies of such Person (whether through the ownership of voting
securities, by contract, as trustee or executor or otherwise) and shall be
deemed to exist upon the ownership of securities entitling the holder thereof to
exercise more than fifty percent (50%) of the voting power in the election of
directors of such Person (or other Persons or body performing similar
functions).
          7.2 Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given if (a) delivered by hand, (b) mailed by
registered or certified mail (return receipt requested), (c) by deposit with a
nationally recognized courier for next business day delivery, or (d) faxed and
immediately confirmed both orally and in writing, to the parties at the
following addresses (or at such other addresses for a party as shall be
specified by like notice) and shall be deemed given on the date on which so
hand-delivered or so telecommunicated or the next business day following deposit
with such courier or on the third business day following the date on which so
mailed, if deposited in a regularly-maintained receptacle for United States
mail:
If to Springs Global:
Springs Global US, Inc.
205 North White Street
Fort Mill, South Carolina 29715
Attn: General Counsel

-4-



--------------------------------------------------------------------------------



 



Fax: (803) 547-3766
If to Crown Crafts:
Crown Crafts Infant Products, Inc.
916 S. Burnside Avenue
Gonzales, Louisiana 70737
Attn: Mr. E. Randall Chestnut
Fax: (225) 647-9112
With a copy to (which shall not constitute notice to Crown Crafts):
Rogers & Hardin LLP
2700 International Tower
229 Peachtree Street, NE
Atlanta, Georgia 30303
Attn: Steven E. Fox, Esq.
Fax: (404) 525-2224
          7.3 Assignment; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns. Neither party hereto may assign either this
Agreement or any of its rights or interests hereunder, or delegate any of its
duties or obligations hereunder, without the prior written approval of the other
party.
          7.4 No Third-Party Beneficiaries. Except as set forth in Section 6,
nothing in this Agreement shall be construed as giving any person, other than
the parties hereto and their heirs, successors, legal representatives and
permitted assigns, any right, remedy or claim under or in respect of this
Agreement or any provision hereof.
          7.5 Remedies. Except as otherwise expressly provided herein, none of
the remedies set forth in this Agreement is intended to be exclusive, and each
party shall have all other remedies now or hereafter existing at law or in
equity or by statute or otherwise, and the election of any one or more remedies
shall not constitute a waiver of the right to pursue other available remedies.
Nothing contained herein shall be deemed to be a limitation on any remedies that
otherwise may exist or be available to any party under the Asset Purchase
Agreement.
          7.6 Interpretation; Definitions. The headings contained in this
Agreement or in any Schedule hereto are for reference purposes only and shall
not affect in any way the meaning or interpretation of this Agreement. The terms
defined in the singular shall have a comparable meaning when used in the plural,
and vice versa. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting or causing any instrument to be drafted. When a reference is made in
this Agreement to Sections or Schedules, such reference shall be to a Section of
or Schedule to this Agreement unless otherwise indicated. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The phrases “the date
of this Agreement,” “the date hereof” and terms of

-5-



--------------------------------------------------------------------------------



 



similar import, unless the context otherwise requires, shall be deemed to refer
to the date set forth in the first paragraph of this Agreement. The words
“hereof,” “hereby,” “herein,” “hereunder” and similar terms in this Agreement
shall refer to this Agreement as a whole (including the Schedules) and not to
any particular Section in which such words appear. All references herein to
dollar amounts shall be deemed to be references to U.S. Dollars.
          7.7 Amendment; Waiver. Neither this Agreement nor any term hereof may
be amended or otherwise modified other than by an instrument in writing signed
by the parties. No provision of this Agreement may be waived, discharged or
terminated other than by an instrument in writing signed by the party against
whom the enforcement of such waiver, discharge or termination is sought.
          7.8 Counterparts. This Agreement and any amendments hereto may be
executed by facsimile and in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the parties and delivered to
the other party.
          7.9 Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance shall be held
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision hereof.
          7.10 Governing Law. This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware applicable to
contracts entered into and to be performed entirely within such State.
          7.11 Dispute Resolution. Any dispute under this Agreement shall be
resolved using the arbitration provisions set forth in Section 6.12 of the Asset
Purchase Agreement
          7.12 Confidentiality. Each party shall keep confidential and cause its
Affiliates and their respective officers, directors, employees and
representatives to keep confidential the Schedules to this Agreement and all
information received from the other party regarding the Transition Services or
the business and affairs of the other party in connection with performance of
the Transition Services and to use such information only for the purposes set
forth in this Agreement, unless otherwise agreed to in writing by the party from
which such information was received. In the event a party is required by any
court or legislative or administrative body (by oral questions, interrogatories,
requests for information or documents, subpoena, civil investigation demand or
similar process) to disclose any confidential information provided pursuant to
this Agreement, the party shall provide the other party with prompt notice of
such requirement in order to afford the other party an opportunity to seek an
appropriate protective order or other remedy. However, if the other party is
unable to obtain or does not seek such protective order and the party required
to disclose the confidential information is, in the opinion of its counsel,
legally compelled to disclose such confidential information, disclosure of such
information may be made without liability under this Agreement.
          7.13 Authority. Neither of the parties hereto shall act or represent
or hold itself out as having authority to act as an agent or partner of the
other party, or in any way bind or

-6-



--------------------------------------------------------------------------------



 



commit the other party to any obligations. Nothing contained in this Agreement
shall be construed as creating a partnership, joint venture, agency, trust or
other association of any kind, each party being individually responsible only
for its obligations as set forth in this Agreement.
          7.14 Term of Agreement. This Agreement will terminate and be of no
further force or effect immediately as of the time and date that the last
remaining Transition Period (as such Transition Period may have been extended
pursuant hereto) shall have either expired or been terminated; provided, that
upon termination or expiration of this Agreement, (i) no party hereto shall be
relieved of any liability for any breach or nonfulfillment of any provision of
this Agreement and (ii) Sections 6 and 7 will survive any termination or
expiration of this Agreement. The amounts that Crown Crafts is obligated to pay
on a monthly basis pursuant to Section 2.1 will be prorated on a daily basis for
any partial month of the term of this Agreement.
          7.15. Schedules. All Schedules annexed hereto or referred to herein
are hereby incorporated in and made a part of this Agreement as if set forth in
full herein.
          7.16 Entire Agreement. This Agreement (including the Schedules hereto)
contains the entire agreement and understanding between the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements and
understandings, whether written or oral, relating to such subject matter.
          7.17 Taxes. Solely to the extent included in the pricing set forth on
the applicable Schedule, Service Costs payable by Crown Crafts to Springs Global
shall be inclusive of any applicable sales, use, excise or other similar taxes
(each, a “Tax”) applicable to the sale of Transition Services. In the event that
any Tax is properly chargeable on the provision of a Transition Service as
indicated on the applicable Schedule, Crown Crafts shall be responsible for and
shall pay the amount of any such Tax in addition to and at the same time as the
Service Costs. All Service Costs will be paid free and clear of and without
withholding or deduction for or on account of any Tax, except as may be required
by applicable law.
          7.18 Employees. All persons engaged in providing any Transition
Service shall be the sole and exclusive employees of Springs Global or, as
applicable, an Affiliate of Springs Global, with Springs Global or such
Affiliate, as the case may be, solely responsible for all employment decisions
regarding such employees and all costs and obligations associated with such
employees, including wages, benefits and Taxes, and for complying with all
employment and Tax laws related to such employment.
[Remainder of Page Intentionally Left Blank. Signature Page Follows.]

-7-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the date first above written.

            SPRINGS GLOBAL US, INC.
      By:   /s/ Flavio R. Barbosa       Name:   Flavio R. Barbosa       Title:  
EVP & CFO               CROWN CRAFTS INFANT PRODUCTS, INC.
      By:   /s/ E. Randall Chestnut             Name:   E. Randall Chestnut    
  Title:   Vice President    

[Signature page for Transition Services Agreement –SGUS/Crown Crafts]





--------------------------------------------------------------------------------



 



SCHEDULE A
TRANSITION SERVICES
CROWN CRAFT INFANT PRODUCTS, INC. TRANSITION SERVICES
I. Information Technology

•   Transition Support Services

- Transition Support Services will be provided, as needed and requested, to
assist Crown Crafts in conversion to its EDI, ERP, Distribution and Financial
systems and to its own Network facilities during the Transition Period. This
support will be coordinated by the Springs Global designated Project Manager who
will serve as the primary point of contact between Springs Global and Crown
Crafts with respect to any Transition Support Services.
- Transition Support Services provided will be delivered in accordance with
Springs Global’s customary work methods and processes and will not include
modification of any current Springs Global systems or infrastructure to meet
Crown Crafts’ transition requirements with the exception of isolating PkMS for
stand-alone operations related to the baby products section of the Ontario
Warehouse during the Transition Period.
- Any Transition Support Services continuing after the period ended five
business days following the Effective Time will be provided at the time and
materials rates established in the Fees & Adjustments section below (to clarify,
Transition Support Services are not included in the monthly Service Fee
described below).

•   Services during the Transition Period

  -   Infrastructure Services: Infrastructure support will be limited to phone,
fax and photocopier services provided by Springs Global. Crown Crafts will be
responsible for establishing and maintaining all hardware, software, data
communication and infrastructure related to the operations of Crown Crafts’
systems in the Ontario, California warehouse. Crown Crafts agrees to provide,
within two weeks prior to implementation, documents which describe in detail any
changes proposed in the network infrastructure of the Ontario Warehouse after
the date of this Agreement. Springs Global will review the documents within 5
working days and approve the changes or recommend alternatives. Implementation
will not commence without approval, via written notice or email, by Springs
Global. Network infrastructure includes: cabling, network switches or routers,
wireless communications, or the addition of new devices such as PC’s, terminals,
printers or radio frequency equipment.     -   Application Services: PkMS and
EDI application support and forwarding or re-transmitting EDI transactions to
Crown Crafts.

•   Network

A-1



--------------------------------------------------------------------------------



 



  -   Crown Crafts and Springs Global shall ensure that their respective
networks remain separate.

•   Service Level Agreement Parameters

  -   Springs Global will provide operational services in a manner consistent
with its normal practices and delivery methods, and will provide:

  s   7 day, 24 hour operation with up to two Sundays per month scheduled
downtime from 12:00 a.m. to 7:00 a.m. Eastern Time and other Sundays from 12:00
a.m. to 4:00 a.m. Additional extended downtime for planned, major upgrades will
be required by Springs Global. Crown Crafts will be notified via email about any
additional extended downtime     s   Processor uptime measurement of 98%
excluding planned downtime;     s   Completion of nightly batch processing
cycles by 8:00 a.m. Eastern Time     s   Response to service requests and
security changes in a manner consistent with Springs Global’s normal processes.

Compliance with License Terms
Crown Crafts agrees that it shall not knowingly cause any breach of any licenses
for software used to provide the Transition Services. Springs Global agrees that
it will pay the PkMS license fee required with respect to Crown Crafts’ use of
PkMS during the Transition Period.
Fees and Adjustments

  -   The monthly Service Fee for services provided by Springs Global to Crown
Crafts, as described, is $4,000 for Application Services. Infrastructure
Services will be addressed in the separate Warehousing Agreement between Crown
Crafts and Springs Global.     -   In addition, Springs Global will provide
programming/engineering personnel (subject to the availability of qualified
information technology personnel) for Transition Support Services continuing
after the period ended five business days following the Effective Time
(described above in this Section I of Schedule A) and other service not included
herein, billable at: $100/hour.

  s   The monthly Service Fee shall include:

  a.   Provision of systems support in a manner consistent with that provided by
Springs Global during the three-month period prior to the Effective Time.     b.
  Normal troubleshooting of device, application, and network issues reported by
Crown Crafts or Springs Global using customary trouble reporting processes.

  s   The monthly Service Fee shall not include:

  a.   Any necessary software licenses and associated fees for information
processing systems (other than PkMS) Crown Crafts requires to be used at the
Ontario Warehouse and that were not used by Springs Global as of the Effective
Time. Crown Crafts hereby agrees to pay directly for all such software licensing
and assignment fees of any description charged by third

A-2



--------------------------------------------------------------------------------



 



      party software manufacturers, hardware, or telecom providers in connection
with the performance of the Services hereunder.

  b.   Any labor costs incurred by Springs Global personnel relating to
provision of any services not provided prior to the Effective Time, such as the
addition of new customers that submit purchase orders or other transaction
requests in EDI format, installation of equipment, cost of any equipment or
software licensing, conversion of data after the period ended five business days
following the Effective Time, or any other costs unique to or attributable to
Crown Crafts.     c.   The cost of any goods or third party services purchased
by Springs Global in connection with the provision of the Services as well as
Springs Global’s out-of-pocket expenses in connection with any such purchases
shall be paid by Crown Crafts. Out-of-pocket expenses include, without
limitation, all additional electronic mailbox and transaction fees and other
value added network (“VAN”) charges relating to the establishment and
maintenance by Springs Global of additional mailboxes to support the processing
of EDI Purchase Orders or other EDI requested transmissions from Crown Crafts
customers, hardware maintenance for devices based at Crown Crafts, software
licensing, or acquisition of software or hardware to establish service for Crown
Crafts, and telecommunications expenses for provision of service to Crown Crafts
facilities or operations.

A-3



--------------------------------------------------------------------------------



 



II. Finance

•   Accounts Payable

  -   Identification and reconciliation of Assumed Liabilities between Springs
Global and Crown Crafts.

•   International Accounts Payable

  -   LC and DA processing on inventory purchased by Crown Crafts where Springs
Global is still the Importer of Record.     -   Transition of credit support
documents; e.g., letter of credit.

•   Accounts Receivable/Claims

  -   Identification of cash receipts and claims received by Springs Global that
belong to Crown Crafts.     -   Reconciliation of cash receipts and claims
received by Crown Crafts that belong to Springs.

•   Treasury Services

  -   Periodic wire transfer of net cash receipts received by Springs Global
that belong to Crown Crafts.

•   Internal and External Financial Reporting

  -   Assistance in preparation of 2006 and 2007 interim and annual financial
statements.

•   Audit Support related to SEC Reporting

  -   Assistance provided to Crown Crafts external auditors in preparation of
abbreviated financial statements.

    Service Provider

  •   Springs Global’s finance department

    Fees

  •   Transition Services will be provided during the Transition Period without
charge

A-4



--------------------------------------------------------------------------------



 



III. Springs Asia
Transition Services

  •   Springs Asia provided product development, design, quality assurance,
vendor relations, purchasing and import/export services to Springs Global prior
to the Effective Time. For a period of one month following the Effective Time,
Springs Asia will assist in the transition of such services for existing
products of Springs Global’s infant and toddler product line to Crown Crafts
without charge.

Service Provider

  •   Services provided by Springs Asia employees and/or Springs Asia corporate
management.

A-5



--------------------------------------------------------------------------------



 



IV. Customer Service
Customer Orders and Routing

  o   EDI orders for customers with trading partner numbers specific to infant
and toddler products will be redirected to Crown Crafts and will not require any
Springs Global Customer Service action.     o   EDI orders for customers with
trading partner numbers that are not specific to infant and toddler products
will be reviewed on a daily basis and re-transmitted to Crown Crafts Customer
Service.     o   Manual orders received by Springs Global Customer Service will
be forwarded to Crown Crafts Customer Service     o   Customers with web-based
routing or that have special set-up requirements for routing that are not in
place at Crown Craft will require Springs Global Customer Service assistance.
Crown Crafts will provide customer purchase orders specifics to Springs Global
Customer Service for routing with customers.

    Service Provider

  •   Springs Global’s Customer Service Department

    Fees

  •   The monthly Service Fee for services relate to Customer Orders and Routing
will be $1,500 per month.

A-6